United States Court of Appeals
                    For the First Circuit

No. 03-2456

                        UNITED STATES,

                          Appellee,

                              v.

              ORLANDO ORTIZ-TORRES, a/k/a Landy,
                  a/k/a Orlando Torres-Ortiz,

                    Defendant, Appellant.


No. 03-2458

                        UNITED STATES,

                          Appellee,

                              v.

               OMAR COSME-PIRI, a/k/a Chiquito

                    Defendant, Appellant.


No. 03-2534

                        UNITED STATES,

                          Appellee,

                              v.

                   RAYMOND TORRES-SANTIAGO,

                    Defendant, Appellant.
No. 03-2572

                          UNITED STATES,

                            Appellee,

                                v.

                 JOSÉ RENOVALES-VÉLEZ, a/k/a Pipe

                      Defendant, Appellant.


No. 04-1871

                          UNITED STATES,

                            Appellee,

                                v.

                       JULIO MATTEI-ALBIZU,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Daniel R. Dominguez, U.S. District Judge]


                              Before

                      Lipez, Circuit Judge,

              John R. Gibson, Senior Circuit Judge*

                   and Howard, Circuit Judge.



     Mauricio Hernàndez-Arroyo for appellant Orlando Ortiz-Torres.
     Raúl S. Mariani-Franco for appellant Omar Cosme-Piri.
     Bruce Green for appellant Raymond Torres-Santiago.


     *
      Of the United States Court of Appeals for the Eighth Circuit,
sitting by designation.
     José R. Olmo-Rodríguez for appellant Jose Renovales-Vélez.
     Luis M. Cháves-Ghigliotty for appellant Julio Mattei-Albizu.
     Nelson Pérez-Sosa, Assistant United States Attorney, with whom
H.S. Garcia, United States Attorney, was on brief, for Appellee.




                           May 26, 2006
     John R. Gibson, Circuit Judge.    Orlando Ortiz-Torres, Omar

Cosme-Piri, Raymond Torres-Santiago, José Renovales-Vélez, and

Julio Mattei-Albizu appeal their convictions and sentences for

conspiracy to distribute multi-kilogram quantities of cocaine in

violation of 21 U.S.C. §§ 841(a)(1) and 846.   We affirm.

     Appellants were members of a drug-trafficking organization

that operated drug distribution points in and around La Plena Ward

in Juana Díaz, Puerto Rico from 1994 to 2001.1       A grand jury

indicted each of them with conspiring to distribute "multi-kilogram

quantities" of heroin, cocaine, cocaine base, and marijuana, in

violation of 21 U.S.C. §§ 841(a)(1) and 846, and with a forfeiture

allegation of up to $1 million pursuant to 18 U.S.C. § 982.

Appellant Mattei-Albizu entered a straight plea of guilty to

conspiring to possess with intent to distribute and conspiring to

distribute at least 3.5 kilograms but less than 5 kilograms of

cocaine. After a jury was empaneled, the remaining appellants each

pled guilty to conspiracy to possess with intent to distribute

cocaine as part of a package plea agreement.

     Appellants raise numerous claims of error on appeal.   Cosme-

Piri and Ortiz-Torres challenge their convictions on the ground



     1
      Because appellants' convictions and sentences followed
admissions of guilt, we glean the pertinent facts from the change-
of-plea colloquies, the plea agreements, the presentence reports,
and the transcripts of the sentencing and change of plea hearings.
See United States v. Colon-Solis, 354 F.3d 101, 102 (1st Cir.
2004).

                               -4-
that their guilty pleas were not voluntary.                Cosme-Piri, Ortiz-

Torres, Renovales-Vélez, and Mattei-Albizu raise an assortment of

challenges to their sentences.        Lastly, each appellant requests a

remand for sentencing in accordance with United States v. Booker,

543 U.S. 220 (2005).    We address each claim in turn.



I.   Voluntary Guilty Plea

     Cosme-Piri and Ortiz-Torres ask us to vacate their convictions

and remand their cases for trial on the ground that their guilty

pleas were not voluntary.       While the entry of a guilty plea "does

not preclude an attack on the plea's voluntariness," United States

v. Sahlin, 399 F.3d 27, 31 (1st Cir. 2005), because neither

appellant sought to withdraw his guilty plea before the district

court, we review the district court's acceptance of their pleas for

plain error.    United States v. Mescual-Cruz, 387 F.3d 1, 7 (1st

Cir. 2004) (citing United States v. Vonn, 535 U.S. 55, 59 (2002)),

cert. denied, 543 U.S. 1175, 1176 (2005).

     To establish that the district court committed error in

accepting    their   guilty    pleas,       appellants     must   point   to     a

"fundamental defect" in the change of plea hearing itself.                     See

United States v. Bierd, 217 F.3d 15, 19 (1st Cir. 2000); see also

Sahlin, 399 F.3d at 31 (error must affect substantial rights).

Appellants   argue   that     the   joint    change   of   plea   hearing      was

fundamentally defective because it failed to ensure that their


                                     -5-
guilty pleas, entered as part of a package plea agreement, were

truly voluntary.    As in many such "package plea" arrangements, the

government offered the entire group of defendants charged in

connection with the La Plena drug point a favorable plea and

sentencing   recommendation   on   the   condition   that   all   the   co-

defendants enter guilty pleas.

     We have previously recognized that such package deals create

a significant risk that one defendant will plead guilty against his

will in order for his co-defendants to obtain the offered benefit.

United States    v. Abbott, 241 F.3d 29, 34 (1st Cir. 2001); United

States v. Martinez-Molina, 64 F.3d 719, 732-33 (1st Cir. 1995).

Thus, we have crafted two safeguards designed to minimize this risk

of coercion.    Mescual-Cruz, 387 F.3d at 8 (citing Martinez-Molina,

64 F.3d at 732-33).      First, the prosecution should inform the

district court that the defendant's guilty plea is part of a

package deal.    Id.   Second, the district court should carefully

ascertain the voluntariness of the defendant's plea during the Rule

11 colloquy, with an eye toward minimizing the risk of co-defendant

coercion inherent in the package-plea context.        Id.

     The record of the Rule 11 proceeding below reflects that both

safeguards were observed.     First, there is little doubt that the

district court was fully aware that all the defendants, save for

Mattei-Albizu, were entering their pleas as part of a package deal.

At the joint change of plea hearing, in the presence of all


                                   -6-
defendants and their respective counsel, the government disclosed

to the court that the individual pleas were part of a package deal.

Indeed, on several occasions throughout the change of plea hearing

the district court specifically referred to the package nature of

defendants' pleas.

      Second, the district court's Rule 11 inquiry was more than

sufficient to guard against the risk of co-defendant coercion. The

court individually questioned the defendants, asking whether they

were threatened or coerced by "anyone" or "anybody" into entering

their individual guilty pleas.          Although this alone was likely

sufficient, see, e.g., Mescual-Cruz, 387 F.3d at 9 ("anyone" or

"anybody"); United States v. Sanchez-Barreto, 93 F.3d 17, 23 (1st

Cir. 1996) ("anyone"), the court inquired further. It specifically

named    each   co-defendant    and   asked   whether    any    of   them   had

threatened or coerced Ortiz-Torres or Cosme-Piri into pleading

guilty, thereby probing whether the increased likelihood of co-

defendant coercion in the package-plea context had affected either

of their decisions to plead guilty.

        In light of these additional safeguards, the district court

was     entitled   to   rely   upon   Cosme-Piri's      and    Ortiz-Torres's

representations, made under oath, that they were neither coerced

nor threatened into making their pleas.              See United States v.

Marrero-Rivera, 124 F.3d 342, 349 (1st Cir. 1997).                   The only

indication of the contrary comes from Cosme-Piri's and Ortiz-


                                      -7-
Torres's general allegations of coercion on appeal, which are

insufficient, absent record support, to invalidate their guilty

pleas.       See Sanchez-Barreto, 93 F.3d at 23.           Finding no error,

plain or otherwise, in the district court's acceptance of their

guilty       pleas,     we    affirm    Ortiz-Torres's     and    Cosme-Piri's

convictions.



II.   Sentencing Issues

      The entry of a guilty plea does not itself waive a defendant's

right       to   challenge   the   ensuing    sentence.    United      States   v.

Gonzalez-Mercado, 402 F.3d 294, 301 (1st Cir. 2005). Renovales-

Vélez, Cosme-Piri, Ortiz-Torres, and Mattei-Albizu advance such

challenges.

      A.         Renovales-Vélez

      Renovales-Vélez         argues   that   the   district   court    erred   by

failing to impose his federal sentence concurrently with his

undischarged term of state imprisonment as required under Guideline

§5G1.3(b) (2002).2           Like his co-defendants, Renovales-Vélez was



        2
      Effective November 1, 2003, a little more than one month
after Renovales-Vélez's September 30, 2003 sentencing, Guideline §
5G1.3(b) was amended. Because neither party argues otherwise, we
assume that the version in effect at the time of Renovales-Vélez's
sentencing applies. United States v. Harotunian, 920 F.2d 1040,
1041-42 (1st Cir. 1990) ("[A]       defendant is to be punished
according to the guidelines in effect at the time of sentencing.");
see also United States v. Rouse, 362 F.3d 256, 261-62 (4th Cir.
2004) (holding that 2003 amendment to Guideline § 5G1.3(b) does not
apply retroactively), cert. denied, 543 U.S. 867 (2004).

                                        -8-
charged with distributing more than five kilograms of both cocaine

and cocaine base, more than one kilogram of heroin, and more than

fifty pounds of marijuana.   However, also like all but one of his

co-defendants,   Renovales-Vélez    entered   into   a   plea   agreement,

pursuant to which he pled guilty to conspiracy to possess with

intent to distribute at least 150 kilograms of cocaine, in return

for the government's recommendation of 252 months' imprisonment.

The parties further agreed that if Renovales-Vélez's presentence

investigation revealed convictions for offenses that took place

during the time period of the conspiracy, they would not be counted

in determining his criminal history category.

     Ultimately, Renovales-Vélez's presentence report listed four

prior drug-related convictions in the Superior Court of Puerto

Rico: on December 21, 1994, Renovales-Vélez was arrested for

possession of cocaine with intent to distribute for which he was

sentenced to three years' imprisonment; on January 25, 1995, he was

arrested and charged with the second and third offenses, possession

of marijuana and heroin with the intent to distribute, for which he

was sentenced to a total of six years' imprisonment; and on

February 23, 1995, he was arrested and charged with possession with

the intent to distribute cocaine, for which he was sentenced to two

years' imprisonment.3   Although he received a sentence of eleven-



     3
      The sentences for all four convictions were imposed on May
13, 1996 and ordered to run consecutively.

                                   -9-
years' imprisonment on the four offenses, Renovales-Vélez had

served only 35 months of that sentence before being transferred to

federal custody to face the instant charges.

     Since his prior drug offenses occurred during the period of

the charged cocaine trafficking conspiracy, the presentence report

recommended that they be treated as overt acts, resulting in zero

criminal history points. Consistent with the recommendation of the

presentence report and the agreement of the parties, the district

court assessed Renovales-Vélez zero criminal history points for his

prior convictions, leaving him with a criminal history category of

I.   Recognizing that Renovales-Vélez had been incarcerated due to

these prior convictions during a significant portion of the charged

conspiracy, the district court found him to be less culpable than

his co-defendants, and accordingly, sentenced him to 238 months'

imprisonment, rather than the 252-month sentence provided for in

the plea agreement.4

     On appeal Renovales-Vélez argues that the district court was

required      under   Guideline   §5G1.3(b)(2002)   to   run   his   federal



      4
          The sentencing court stated:

     And the Court, because this defendant spent a
     considerable amount of time in jail during the
     conspiracy, and his participation is less than the other
     gentlemen who have been also sentenced by this Court,
     therefore, sentences him within the guideline but to a
     lower amount than recommended in the plea . . . .



                                    -10-
sentence concurrently with the undischarged portion of his state

term of imprisonment. Because, as Renovales-Vélez concedes, he did

not object to his sentence on this ground, we employ plain error

review. United States v. Cruz, 213 F.3d 1, 4 (1st Cir. 2000)

(citing United States v. Olano, 507 U.S. 725, 733 (1993)).                     To

decide whether the district court erred in imposing his sentence,

we must determine whether his state offenses were "fully taken into

account"      in    determining     his   offense   level.   See   Guideline   §

5G1.3(b)(2002).5       If they were, then Guideline § 5G1.3(b) required

the   court    to    impose   the    federal     term   concurrently   with   the

undischarged state term, which would have reduced the federal

sentence by approximately 97 months—the difference between the

entire eleven-year state term and the 35 months Renovales-Vélez had

served on it before being transferred to federal custody.                     See

United States v. Caraballo, 200 F.3d 20, 28-29 (1st Cir. 1999); see

also U.S.S.G. § 5G1.3(b), cmt. (n.2) (2002).


      5
          At the time of sentencing, Guideline § 5G1.3 provided:

      (b) If . . . the undischarged term of imprisonment
      resulted from offense(s) that have been fully taken into
      account in the determination of the offense level for the
      instant offense, the sentence for the instant offense
      shall be imposed to run concurrently to the undischarged
      term of imprisonment.

      (c) (Policy Statement) In any other case involving an
      undischarged term of imprisonment, the sentence for the
      instant offense may be imposed to run concurrently,
      partially concurrently, or consecutively to the prior
      undischarged term of imprisonment to achieve a reasonable
      punishment for the instant offense.

                                          -11-
     Renovales-Vélez argues that because his state court offenses

were treated as overt acts in furtherance of the conspiracy, they

were treated as relevant conduct under Guideline § 1B1.3, and

therefore "fully taken into account" under Guideline § 5G1.3(b).

Because   Guideline   §    5G1.3   "is   directed   at   the   prevention   of

duplicative sentencing for any particular conduct," we held in

Caraballo that "only relevant conduct that has resulted in-or that

could have resulted in-a change in the instant offense's            'offense

level' is 'fully taken into account' under § 5G1.3(b)."                     Id.

(emphasis in original).      However, we also reasoned that mandatory

concurrent sentencing would be inappropriate where the defendant's

undischarged prison term was for multiple offenses, but only some

of those offenses were "fully taken into account" in determining

the instant offenses's offense level, since in such a situation the

instant offense may involve conduct unrelated to the conduct

underlying the undischarged term. Id. at 28. Accordingly, we held

that "[w]hen some of the conduct underlying an undischarged term

impacted the offense level, but other aspects of that conduct did

not," the district court is free, under § 5G1.3(c), to choose

wholly concurrent, partially concurrent, or wholly consecutive

sentencing.   Id. at 29.

     In the instant case, we face precisely this kind of "multiple

offense" situation.       Renovales-Vélez's undischarged term of state

imprisonment was the result of four separate offenses.                  Even


                                    -12-
assuming that, in reaching its drug quantity determination and

corresponding offense level, the district court took into account

his two prior cocaine offenses,6 it could not have taken into

account   offenses   for   possession       of   marijuana   with    intent   to

distribute   and   possession   of    heroin,     since   these     convictions

punished conduct unrelated to that punished by the instant cocaine

trafficking conviction.     Thus, as in Caraballo, Renovales-Vélez's

undischarged state term was the result of multiple offenses, some

of which may have been taken into account in setting his offense

level for the federal conviction, while the rest clearly were not.

200 F.3d at 27-28.    "In short, because not all of the conduct from

which [Renovales-Vélez's Puerto Rico] term resulted influenced his

ultimate offense level, not all of it was 'fully taken into

account' under § 5G1.3(b). The court below thus correctly chose to

apply § 5G1.3(c) instead."      Id. at 29.

     Thus proceeding under subsection (c), the district court



     6
      The record does not conclusively demonstrate that the
district court took into account the unspecified quantities of
cocaine involved in Renovales-Vélez's prior cocaine offenses in
determining that he was responsible for at least 150 kilograms of
cocaine and assessing the corresponding offense level of 38. See
U.S.S.G. § 2D1.1 (2002).    Indeed, the district court stated at
sentencing that it was specifically relying on Renovales-Vélez's
admission in his plea that he was guilty of conspiring to possess
with intent to distribute "at least 150 kilograms of cocaine" and
his specific stipulation to an offense level of 38 in his plea
agreement. However, because we conclude that even if his prior
cocaine offenses were taken into account, Renovales-Vélez
nonetheless is not entitled to wholly concurrent sentencing, we
need not resolve this question.

                                     -13-
enjoyed the discretion to impose a wholly concurrent, partially

concurrent, or wholly consecutive sentence, so long as the end

result was reasonable.       See United States v. Vazquez-Alomar, 342

F.3d 1, 5 (1st Cir. 2003) (quoting Caraballo, 200 F.3d at 28-29).

The court exercised this discretion by sentencing Renovales-Vélez

to a term of imprisonment 14 months less than that stipulated to in

the plea agreement, which had the effect of imposing part of his

federal sentence concurrently with his undischarged state sentence,

while imposing the remainder consecutively. The court specifically

stated that it was imposing this sentence in recognition of the

time Renovales-Vélez was incarcerated on his prior drug offenses,

thereby furthering the underlying policy of Guideline § 5G1.3 in

preventing "duplicative sentencing for any particular conduct."

Caraballo, 200 F.3d at 27.       Renovales-Vélez makes no argument that

the district court abused its discretion in doing so, nor does he

claim that his sentence is otherwise unreasonable.               See Vazquez-

Alomar,   342   F.3d   at   5;   see   also   Caraballo,   200   F.3d   at   29

(affirming district court's exercise of discretion under Guideline

§ 5G1.3(c) to run part of defendant's federal sentence concurrent

with undischarged state sentence).            Accordingly, we affirm his

sentence.7


     7
      Had Renovales-Vélez been sentenced after the November 1, 2003
effective date of the 2003 amendments to § 5G1.3(b), which
jettisoned the somewhat confusing "fully taken into account"
language as well as any reference to "undischarged" terms of
imprisonment, we would reach the same result.          The amended

                                       -14-
     B.   Cosme-Piri

          1. Drug quantity

     Cosme-Piri argues that the district court sentenced him based

on a flawed drug-quantity calculation.         Because he objected to the

calculation   at   sentencing,   we   review   any   legal   error   of   the

district court de novo, United States v. Barbour, 393 F.3d 82, 91-

92 (1st Cir. 2004), cert. denied, 126 S. Ct. 212 (2005), while

reviewing its factual findings for clear error.         United States v.

Santos, 357 F.3d 136, 140 (1st Cir. 2004).

     Cosme-Piri stipulated to the scope of the conspiracy's drug

trafficking operations as well as to the amount of narcotics for

which he was personally responsible.8          Based on this stipulated


subsection requires concurrent sentencing:

     If . . . a term of imprisonment resulted from another
     offense that is relevant conduct to the instant offense
     of conviction under the provisions of subsections (a)(1),
     (a)(2), or (a)(3) of § 1B1.3 (Relevant Conduct) and that
     was the basis for an increase in the offense level for
     the instant offense under Chapter Two (Offense Conduct)
     or Chapter Three (Adjustments) . . . .

U.S.S.G. § 5G1.3(b) (2003) (emphasis added). Under this framework,
Renovales-Vélez would likewise not be entitled to concurrent
sentencing because he fails to demonstrate that his prior cocaine-
related offenses were "the basis for an increase" in the drug
quantity determination underlying the offense level for the instant
cocaine trafficking offense.


     8
      According to the stipulated facts in the plea agreement, each
month for the duration of the conspiracy the organization sold at
least five kilograms of cocaine, one kilogram of heroin, more than
fifty grams of cocaine base, and approximately five pounds of

                                  -15-
drug quantity, the parties agreed that the applicable sentencing

range was from 235 to 293 months' imprisonment, and the government

agreed to recommend a sentence of 252 months.          At the change of

plea hearing, Cosme-Piri acknowledged these stipulations and stated

that he understood the terms of the plea agreement.

     At sentencing, counsel for Cosme-Piri objected to the offense-

level computation in the presentence investigation report.              He

requested   that   the   district     court   lower   the    drug-quantity

calculation because Cosme-Piri had participated in the conspiracy

for a shorter period of time than other co-conspirators whose plea

agreements provided for lesser drug quantities.             The government

responded that Cosme-Piri had specifically stipulated in his plea

agreement to the amount of cocaine for which he personally was

responsible and this amount was not tied to the length of his

involvement in the conspiracy.

     The court rejected Cosme-Piri's request and sentenced him to

252 months' imprisonment, as provided in the plea agreement.           The

court explained that other co-defendants had received drug-quantity

reductions in return for their stipulation to leadership role

enhancements, and not because their involvement in the conspiracy

was any less than that originally contemplated in their plea


marijuana.   Notwithstanding these conspiracy-wide amounts, the
parties agreed that Cosme-Piri would be held responsible for "not
less than one hundred fifty kilograms of cocaine" and that "such
amount should be the proper drug quantity to be considered" for
sentencing purposes.

                                    -16-
agreements.    This    trade-off     was   necessary   to   ensure    that   the

government's sentencing recommendation would remain 252 months' as

stipulated in the plea agreements.

      Cosme-Piri argues that the district court erred in sentencing

him based on the stipulated drug quantity instead of making an

individualized finding as to the amount of drugs specifically

attributable to him.      In support, he relies upon United States v.

Colon-Solis, 354 F.3d 101, 102-03 (1st Cir. 2004), which held that

a   district   court   could   not    automatically    shift   a     stipulated

conspiracy-wide drug-quantity amount to an individual conspirator

in order to trigger a statutory mandatory minimum.

      However, this reliance is misplaced, since the defendant in

Colon-Solis had stipulated only to the conspiracy-wide drug amount,

and there remained an "open question" as to whether he personally

was responsible for a lesser quantity.            See id. at 102.        Here,

Cosme-Piri's stipulation as to the amount of drugs specifically

attributable to him left no such open question.                 Although the

district court was not required to follow this stipulation, it was

entitled to rely upon it in determining the appropriate sentence,

United States v. Teeter, 257 F.3d 14, 28 (1st Cir. 2001), and such

reliance is not clearly erroneous, see United States v. Santos, 357

F.3d 136, 140-41 (1st Cir. 2004).9


      9
      Nor does this court's recent decision in United States v.
Rodriguez-Gonzalez, 433 F.3d 165, 168 (1st Cir. 2005), call for a
contrary result.   Unlike the "possibly suspect stipulation" in

                                      -17-
     Cosme-Piri's second attack on the drug-quantity calculation

focuses on the drug-quantity reductions granted to some of his co-

conspirators.         Citing no legal authority in support, Cosme-Piri

claims that, notwithstanding his plea agreement, he is entitled to

a similar reduction because the district court's stated reasons for

the reductions were arbitrary and not related to facts proved

beyond a reasonable doubt.10

     A review of the record convinces us that the district court's

drug-quantity determination as to Cosme-Piri was anything but

arbitrary; rather, it reflected, to the kilogram, the quantity



Rodriguez-Gonzalez, there was nothing suspect about Cosme-Piri's
drug-quantity stipulation because he did not dispute it at the
change of plea hearing or at sentencing. See id. at 166-67.
        10
             The discussion before the district court was, in pertinent
part:

     MR. PÉREZ [counsel for Cosme-Piri]: We were referring to
     the fact that he was -- this will be 150 kilograms. And
     his involvement was for a shorter time than the rest of
     the individuals involved. And we thought that he should
     be benefitting from that, from the reduced amount that
     some of them have been granted.

     THE COURT: But some of them have been granted reduced
     amounts because they're going to accept the status or
     because of something else. Wasn't this what you agreed
     to in the very beginning? . . . .

          [W]asn't this a reverse, sort or, agreement where
     you all agreed on the final number? . . . What the Court
     is doing is adding two points [to another co-defendant]
     because he is a leader, and on the other hand reducing
     the drugs a little bit so that you all end up in the same
     place which was what you had bargained for.


                                    -18-
Cosme-Piri admitted to in his plea agreement.         Once again, the

court was not bound by this admission, and could have determined

that he was responsible for less.        Its refusal to do so was not

clearly erroneous.     See Teeter, 257 F.3d at 28; Santos, 357 F.3d at

140.

             2. Term of Supervised Release

       Cosme-Piri advances two arguments in favor of vacating the

supervised release term of his sentence. First, he claims that the

five-year term in the written judgment violated his right to be

present at sentencing because the district court had announced a

contrary, three-year term, at sentencing.11        Second, Cosme-Piri

argues that the drug testing condition of his supervised release

improperly delegates authority to the probation officer.

       We review Cosme-Piri's right to be present claim for harmless

error.      United States v. Meléndez-Santana, 353 F.3d 93, 108 (1st

Cir. 2003), overruled on other grounds by United States v. Padilla,

415 F.3d 211 (1st Cir. 2005) (en banc).      "A criminal defendant has

the right to be present at his own sentencing."      United States v.

Vega-Ortiz, 425 F.3d 20, 22 (1st Cir. 2005).      Thus, if a district

court's oral sentence materially conflicts with its subsequent


       11
      At sentencing the district judge stated, "Upon release from
confinement the defendant [Cosme-Piri] shall be placed on
supervised release for a term of at least three years under
[certain] terms and conditions." (Emphasis added). However, the
written judgment stated, "Upon release from imprisonment, the
defendant shall be on supervised release for a term of Five (5)
YEARS." (Emphasis added).

                                  -19-
written expression, the tendency is to honor the oral.                         Id.

(quoting United States v. Cali, 87 F.3d 571, 579 (1st Cir. 1996)).

However, no material conflict exists where the defendant is on

notice that he is subject to the terms included in the written

judgment. Vega-Ortiz, 425 F.3d at 22-23 (citing United States v.

Tulloch, 380 F.3d 8, 12 (1st Cir. 2004)); see also United States v.

Ferrario-Pozzi,   368   F.3d    5,   8-9    (1st   Cir.     2004)   (finding    no

material   conflict   between    oral      sentence   and    written   judgment

imposing $3.7 million forfeiture where defendant had notice that

forfeiture of at least two million dollars would be component of

sentence).

     While there was surely a conflict between the district court's

oral pronouncement of a three-year term of supervised release and

the five-year term included in the written judgment, there is

overwhelming evidence that Cosme-Piri knew well before the written

judgment was issued that he faced a five-year term of supervised

release and that the three-year term was announced in error.

First, and foremost, the statute criminalizing the drug offense to

which Cosme-Piri pled guilty mandates a supervised release term of

"at least five-years."     See 21 U.S.C. § 841(b)(1)(A) (emphasis

added).    While the mere existence of this mandatory minimum may

provide sufficient "constructive notice" that a five-year term

would apply, see Tulloch, 380 F.3d at 11-14, the five-year term was

also included in the plea agreement, explained to Cosme-Piri and


                                     -20-
accepted by him at the change of plea hearing, and reiterated in

the presentence investigation report.

       At no point did Cosme-Piri object to the length of the

supervised release term.        When the district court stated that it

was imposing a three-year term, in contravention of the statutory

minimum, the plea agreement, and the presentence investigation

report, it became incumbent upon Cosme-Piri to request further

clarification, which he did not do.          See Tulloch, 380 F.3d at 14

n.7.        Indeed, the need for clarification was especially acute in

this case, since the district court's oral pronouncement of a

three-year term at sentencing hearing was immediately preceded by

its reference to a five-year term.12        In this context, the district

court's isolated reference to a three-year term appears to have

been    an     inadvertent   mistake.      Although   this   reference   was

erroneous, the error was harmless in light of the overwhelming

evidence that Cosme-Piri had notice that a five-year term would

apply. See Vega-Ortiz, 425 F.3d at 21-23.


       12
            The district court stated:

            Based on a total offense level of 38, and criminal
       history category one, the guideline imprisonment range in
       this particular case is from 235 to 293 months, with a
       fine range of twenty-five thousand to four million, plus
       a supervised release term of not more than five years.

            The Court will follow the plea agreement as
       stipulated by the parties and sentence the defendant
       accordingly.

(Emphasis added).

                                    -21-
     Cosme-Piri's       second   challenge     to   the   term   of   supervised

release likewise fails.          Both at sentencing and in its written

judgment, the district court stated that Cosme-Piri's term of

supervised release would be subject to the following condition:

     The defendant . . . shall submit to a drug test within
     fifteen (15) days of release on supervised release, and
     thereafter when so requested by the U.S. Probation
     Officer.

Cosme-Piri     argues    that    this     condition   improperly      delegates

authority to the probation officer to determine the frequency and

quantity of drug testing.

     In United States v. Meléndez-Santana, 353 F.3d 93 (1st Cir.

2003), a panel of this court held that a district court commits

plain error by delegating to a probation officer the authority to

determine a defendant's drug-testing regimen while on supervised

release. Id. at 106 (citing 18 U.S.C. § 3583(d) (2000)).13 Sitting

en banc, our court overruled Meléndez-Santana to the extent that it

held that such an improper delegation would automatically rise to

the level of plain error, although the defendant was free to argue



     13
          18 U.S.C. § 3583(d) (2000) provides in relevant part:

     The court shall also order, as an explicit condition of
     supervised release, that the defendant refrain from any
     unlawful use of a controlled substance and submit to a
     drug test within 15 days of release on supervised release
     and at least 2 periodic drug tests thereafter (as
     determined by the court) for use of a controlled
     substance.

(Emphasis added).

                                        -22-
that the plain error requirements were met in the individual case.

United States v. Padilla, 415 F.3d 211, 220-23 (1st Cir. 2005) (en

banc).    For the reasons stated in Padilla, we conclude that the

improper delegation that occurred here does not rise to the level

of plain error, since it neither affects substantial rights nor

"impugn[s] the fairness, integrity or public reputation of the

criminal proceeding as a whole."            Id. at 220-23; see also Vega-

Ortiz, 425 F.3d at 22; United States v. Sanchez-Berrios, 424 F.3d

65, 81-82 (1st Cir. 2005), cert. denied, 126 S. Ct. 1105 (2006).

Accordingly, we decline to correct it.

     C.    Ortiz-Torres

     Ortiz-Torres claims that, pursuant to Guideline § 3E1.1(a)

(2002), the district court should have awarded him a three-level

reduction for acceptance of responsibility instead of the two-level

reduction he received. It was Ortiz-Torres's burden to demonstrate

that he was entitled to the additional point reduction, and we will

reverse   the   withholding     of   such   a   reduction    only   if   clearly

erroneous.      United States    v. Baltas, 236 F.3d 27, 37 (1st Cir.

2001).    Initially, we recognize, as did the district court, that

Ortiz-Torres's request for a three-level reduction contradicts his

stipulation     to   a   two-level   reduction    in   his   plea   agreement.

However, like the district court, we conclude that even in the

absence of this stipulation, Ortiz-Torres was not entitled to a

three-level reduction because his guilty plea was untimely.


                                     -23-
      A defendant qualifies for a two-level reduction for acceptance

of   responsibility    under   Guideline   §   3E1.1(a)   if   he   "clearly

demonstrates acceptance of responsibility for his offense."                A

defendant may receive an additional level reduction by, inter alia,

"timely notifying authorities of his intention to enter a plea of

guilty, thereby permitting the government to avoid preparing for

trial and permitting the government and the court to allocate their

resources efficiently." U.S.S.G, § 3E1.1(b)(2) (2002). As we have

previously   recognized,       "[t]he   two-level    reduction      is   for

contrition," while "the third level is for helping the authorities

save resources."      United States v. Hines, 196 F.3d 270, 274 (1st

Cir. 1999); see also U.S.S.G. § 3E1.1, cmt. (n.2) (2002).

      Ortiz-Torres argues that his acceptance of responsibility was

sufficiently timely and beneficial to the government to warrant a

three-level reduction in light of the numerous witnesses and

anticipated length of the trial the government and district court

were able to avoid.     To earn a three-level reduction, a defendant

must give notice of his intent to plead guilty "at a sufficiently

early point in the process so that the government may avoid

preparing for trial," which will usually be "particularly early in

the case."   U.S.S.G. § 3E1.1, cmt. n.6 (2002).           Ortiz-Torres and

the bulk of his indicted co-conspirators entered into the package

plea deal after a jury had already been selected; the district

court concluded that this was not early enough in the process to


                                   -24-
merit a three-level reduction.14 This determination was not clearly

erroneous. See United States v. Donovan, 996 F.2d 1343, 1345 (1st

Cir.    1993)     (sustaining      denial    of    three-level     reduction   for

defendant who pled guilty on the eve of trial).

       D.      Mattei-Albizu

       Unlike his co-defendants, Mattei-Albizu was not a party to the

package plea agreement.            Instead, he entered a straight plea of

guilty to conspiring to sell five kilograms or more of cocaine, as

alleged in the indictment, an offense that carried a statutory

minimum sentence of ten years.                   See 21 U.S.C. § 841(b)(1)(A)

(2000).       He also admitted to participating in the conspiracy from

1997 until his September 2001 arrest.

       The government stated at the change of plea hearing that if

the    case     had   gone   to   trial,    it    would   have   proven   beyond   a

reasonable doubt that Mattei-Albizu conspired to distribute in

excess of 150 kilograms of cocaine and that he possessed a firearm

in connection to the charged drug trafficking offense.                     Mattei-

Albizu requested and received an evidentiary hearing to contest

these sentencing factors. At the hearing, the government presented



       14
            As the district court explained:

       If the Court were to grant you three points that would
       mean that everyone would wait until the jury is selected.
       And the law is clear that three points are granted only
       if it is timely. And a plea entered after the jury has
       been selected is definitely not timely.


                                       -25-
the testimony of two witnesses.        The first was Victor Iglesias-

Moreno, a task force agent with the Ponce, Puerto Rico Drug

Enforcement Agency, who had investigated the La Plena drug point.

The second witness was Josué Camacho-Aponte, an unindicted co-

conspirator testifying as a material witness for the government,

who had participated in the La Plena drug point from 2000-2001.

Mattei-Albizu presented three witnesses to rebut any evidence that

he participated in a homicide.

     Following the evidentiary hearings, the district court imposed

a two-level enhancement under Guideline § 2D1.1(b)(1)(2002) for

possession of a dangerous weapon during the commission of a drug-

trafficking offense, determined that Mattei-Albizu was responsible

for in excess of 150 kilograms of cocaine,         and granted him a two-

level reduction for acceptance of responsibility under Guideline §

3E1.1(a)(2002).       Based on a total offense level of 38 and a

criminal    history    category   of   IV,   the   applicable   guideline

imprisonment range was 324 to 405 months.          See Guideline § 2D1.1.

(2002).    The district court sentenced Mattei-Albizu to 324 months'

imprisonment, the bottom of the guidelines range.

     Mattei-Albizu contends that the drug-quantity determination

and firearm enhancement were unwarranted and that the district

court's criminal history calculation was in error.         We review the

district court's interpretation of the sentencing guidelines de

novo and its findings of fact for clear error.         United States   v.


                                   -26-
Caldwell, 358 F.3d 138, 142 (1st Cir. 2004).

      1.   Firearm enhancement

      Mattei-Albizu challenges the two-level enhancement he received

for possession of a dangerous weapon during the commission of a

drug trafficking offense on the ground that the government failed

to   establish   that   it   was   reasonably   foreseeable     to   him   that

firearms would be possessed in furtherance of the conspiracy.               See

U.S.S.G. § 2D1.1(b)(1) (2002).           He argues that the government

failed to prove that he was involved in any of the murders alleged

to have been committed by members of the La Plena drug trafficking

organization and that the district court found at sentencing that

there was insufficient evidence to link him to the murders.                  He

claims that without such proof the district court could not impose

the two-level enhancement for possession of a dangerous weapon.

      Mattei-Albizu's argument would gain greater traction if the

government had stuck to its initial position: seeking a dangerous

weapon enhancement based on proof that he was involved in a drug-

related murder committed in furtherance of the charged conspiracy.

However,   it    abandoned    that     theory   and   instead    sought     the

enhancement under Guideline § 2D1.1(b)(1) by proving that "it was

reasonably foreseeable that a co-conspirator would possess a gun in

furtherance of the criminal activity." United States v. Casas, 356

F.3d 104, 129 (1st Cir. 2004); see also United States v. May, 343

F.3d 1, 7 (1st Cir. 2003).         Thus, the question was not, as Mattei-


                                      -27-
Albizu now argues, whether the government was able to prove his

involvement in a murder, but rather, whether it was reasonably

foreseeable to him that weapons would be used in furtherance of the

conspiracy.

     The district court made a finding of reasonable forseeability

here, stating that it had "plenty of evidence" from which to

conclude that weapons were used by members of the conspiracy and

that this use of weapons was foreseeable to Mattei-Albizu.    Agent

Iglesias-Moreno testified that members of the La Plena organization

carried a variety of weapons and handguns, with sellers carrying

weapons for "keeping everything under control" at the drug point,

and that he had seen weapons seized by police from members of the

organization.   Unindicted co-conspirator Camacho-Aponte testified

that he and Mattei-Albizu were drug sellers, that sellers were

always armed at the drug point, and that he personally saw Mattei-

Albizu carrying weapons on several occasions when the two went out

"hunting" for members of rival drug gangs in order to kill them.

From this testimony, the district court could have concluded that

it was reasonably foreseeable to Mattei-Albizu that a dangerous

weapon would be possessed in furtherance of the conspiracy.

     Pointing to Camacho-Aponte's criminal record, his hope of

obtaining a more lenient sentence in cases pending against him in

state court, and his desire to deter federal authorities from

filing charges against him for his admitted participation in a


                               -28-
drug-related murder, Mattei-Albizu argues that Camacho-Aponte's

testimony should have been completely disregarded as unreliable or,

at the very least, considered with caution.                 It is for the

sentencing court to assess the credibility of the witness, and it

is the for the appellate court to defer to that assessment unless

it is clearly erroneous.         See, e.g., United States v. Nunez, 19

F.3d 719, 724 (1st Cir. 1996) (citing United States v. Brum, 948

F.2d 817, 819 (1st Cir. 1991)); see also 18 U.S.C. § 3742 (e)

(stating that "court of appeals shall give due regard to the

opportunity of the district court to judge the credibility of the

witnesses").      Indeed, in this case the district court specifically

credited Camacho-Aponte's testimony due to his personal involvement

in the illegal activities to which he testified, despite the

court's   frank    recognition    of    the   negative   credibility   issues

surrounding the testimony.15           In light of the district court's

careful consideration of Camacho-Aponte's credibility, we cannot



     15
      The district court repeatedly referred to Camacho-Aponte as
a "bad hombre" who "admitted to murders in front of me" and
recognized that Camacho-Aponte had not been charged in the murder
to which he admitted participating. In one exchange with defense
counsel in this regard, the court stated:

     I am very aware that the witness produced by the United
     States, Mr. Camacho, would not qualify to be working in
     the last ten years with Mother Teresa in Calcutta, nor
     with Sister Isolina in Ponce. These were tough hombres
     working together selling drugs, and they were armed
     pursuant to the testimony of Mr. Camacho.



                                       -29-
conclude that it was clear error for the court to rely upon it in

making its dangerous weapon finding.        See, e.g., United States v.

Whalen, 82 F.3d 528, 531 (1st Cir. 1996) (holding district court's

finding   not    clearly   erroneous   despite   crediting   of   testimony

district court characterized as problematic).

     2.    Drug quantity

     Mattei-Albizu contends that there was insufficient evidence to

support the district court's determination that he should be held

responsible for 150 kilograms of cocaine, and therefore, he should

be held responsible only for the amount he admitted to at his

change of plea hearing.        As an admitted participant in a drug

trafficking     conspiracy,    Mattei-Albizu     is    responsible   under

Guideline § 1B1.3 for drugs he himself sold, transported, or

negotiated, as well as for drug quantities attributable to others

that are reasonably foreseeable to him in furtherance of the

conspiracy.     See U.S.S.G. § 1B1.3 cmt. (n.2) (2002); May, 343 F.3d

at 6; United States v. Rivera-Maldonado, 194 F.3d 224, 228 (1st

Cir. 1999).     The district court's finding as to the amount of drugs

reasonably foreseeable to Mattei-Albizu need only be supported by

a preponderance of the evidence and need not be exact so long as

the approximation represents a reasoned estimate. United States v.

Santos, 357 F.3d 136, 141 (1st Cir. 2004).            We will set aside a

drug-quantity calculation only if clearly erroneous; if there are

two reasonable views of the record, the district court's choice


                                   -30-
between the two cannot be considered clearly erroneous.                  Id.

     Mattei-Albizu       argues    that     the     testimony    at    sentencing

regarding the conspiracy-wide drug-quantity was too inconsistent,

and hence, too unreliable, to support an individualized drug-

quantity finding.        Specifically, he points to the wide variance

between the conspiracy-wide amounts testified to by Agent Iglesias-

Moreno and co-conspirator Camacho-Aponte. Though the two witnesses

provided differing quantities, both testified to amounts greater

than the amount the district court attributed to Mattei-Albizu.

     Based   on   drug    seizures    by     other    agents    and   information

provided by Camacho-Aponte, Agent Iglesias-Moreno testified that

approximately two kilos each of heroin, cocaine and crack were sold

out of the La Plena drug point each week.                      From this, Agent

Iglesias-Moreno estimated that from 1997 until 2001, the period in

which Mattei-Albizu admitted to participating in the conspiracy, at

least five hundred kilos of cocaine were distributed at La Plena.

However, Camacho-Aponte testified that he, like Mattei-Albizu and

other sellers at La Plena, sold one kilogram each of heroin,

cocaine, and crack every eight days.              The government concedes that

an extrapolation of Camacho-Aponte's testimony yields a total of

approximately     45   kilograms     of    each    narcotic    per    year,    which

multiplied by the four to five years Mattei-Albizu admitted to

being a member of the conspiracy, yields an amount between 180 and

225 kilograms of each narcotic, a significantly lower total than


                                      -31-
the "at least 500 kilograms" testified to by Agent Iglesias-Moreno.

     The district court recognized that the drug quantity testified

to by Agent Iglesias was more than double that testified to by

Camacho-Aponte     at   the     evidentiary    hearing.         However,   it

specifically   credited       Camacho-Aponte's    testimony     and   adopted

Camacho-Aponte's drug-quantity estimate in finding that Mattei-

Albizu was responsible for at least 150 kilograms of cocaine for an

offense level of 38.      See U.S.S.G. § 2D1.1(c) (2002).             Because

Camacho-Aponte's    testimony     directly    supports   this   finding,   we

cannot conclude that the district court's choice between two

plausible views of the record was clearly erroneous.16           See Santos,

357 F.3d at 141. Indeed, the district court's explicit recognition

that it was taking a cautious, "conservative approach" in adopting

the lower of the two estimates, sufficiently insulates this finding

from clear error attack.       See United States v. Sklar, 920 F.2d 107,

113-14 (1st Cir. 1990).

     3.   Criminal history

     Based on Mattei-Albizu's two prior offenses, the district

court assigned him a criminal history category of IV.                 Mattei-



     16
      Again, Mattei-Albizu seeks to impeach the testimony of
Camacho-Aponte on appeal, arguing that his bad acts and conflict of
interest made him an incredible and unreliable witness. Again, we
defer to the credibility assessments made by the sentencing court.
See United States v. Brewster, 1 F.3d 51, 55 (1st Cir. 1993). For
the reasons stated with respect to the firearm enhancement, we
conclude that the district court's decision to credit Aponte's
testimony was not clearly erroneous.

                                    -32-
Albizu claims that this was error because both prior offenses were

"relevant conduct" to the instant conspiracy, and therefore neither

should have been counted in calculating his criminal history

category.    See   U.S.S.G.   §§    4A1.2,   1B1.3   (2002).   By   his

calculation, if the district court had properly excluded both prior

offenses, his criminal history category would have been I, or if

the district court had counted one offense, but not the other, his

criminal history category would have been III; in any event, he

argues that his criminal history category should have been lower

than the one he received.

     Mattei-Albizu was convicted for possessing narcotics in 1993

and 1994, and sentenced for both offenses in 1995.       In connection

with the instant conspiracy prosecution, the government filed an

informative motion designating the 1993 and 1994 offenses as overt

acts in furtherance of the conspiracy.          At his plea hearing,

Mattei-Albizu admitted to being a member of the charged conspiracy

from 1997 to 2001. Because Mattei-Albizu did not admit to being a

member of the conspiracy during the time he committed his prior

offenses, the presentence report recommended a criminal history

category of IV to take into account the two prior offenses, rather

than treating them as relevant conduct to the charged conspiracy.

     Before presenting its evidence at sentencing, the government

informed the district court that it would not dispute Mattei-

Albizu's stipulation that his participation in the conspiracy began


                                   -33-
in 1997.   However, in so doing, it took the position that the 1993

and 1994 offenses could no longer be considered as overt acts in

furtherance of the conspiracy, and should therefore be counted

towards his criminal history category.           Mattei-Albizu disputed the

government's contention that the prior offenses were outside the

scope of the conspiracy, citing the government's informative motion

in which it had specifically designated them as overt acts.                     In

response, the government conceded that if the case had proceeded to

trial it would indeed have sought to prove that Mattei-Albizu was

involved   in   the   conspiracy   as   early     as     1994   and   would   have

presented the second offense as an overt act in furtherance of the

conspiracy.     However, the government reminded the court that the

case was not going to trial because of Mattei-Albizu's guilty plea,

which included the stipulation that he joined the conspiracy in

1997.

     In attempting to sort out the parties' arguments, the district

court explained that the parties had to choose between treating the

prior offenses as overt acts or for criminal history purposes. The

district court chose the latter, adopting the recommendation of the

presentence report and assessing Mattei-Albizu six criminal history

points for the two prior offenses, as well as an additional two

points because he committed the instant offense within two years

after his release from imprisonment on the prior offenses.                    See

U.S.S.G.   §    4A1.1(e)   (2002).          In   light    of    Mattei-Albizu's


                                     -34-
stipulation that he was only a member of the conspiracy from 1997

onward, we conclude that district court correctly counted the prior

offenses for criminal history purposes.                    There was no error in

holding Mattei-Albizu to the facts to which he stipulated.



III. Booker Claims

     Appellants            Ortiz-Torres,         Cosme-Piri,     Torres-Santiago,

Renovales-Vélez, and Mattei-Albizu each ask for their cases to be

remanded to the district court for re-sentencing in accordance with

United States v. Booker, 543 U.S. 220 (2005).                    Torres-Santiago,

Ortiz-Torres, Renovales-Vélez, and Cosme-Piri concede that they

failed to preserve their Booker claims in the district court; thus,

we review their sentences for plain error.                  See United States v.

Antonakopoulos, 399 F.3d 68, 75 (1st Cir. 2005).17                  Mattei-Albizu

argues that he preserved his Booker claim by objecting to the

sentencing           court's   drug-quantity     determination.      A    defendant

preserves Booker error by arguing to the district court that it

erred        under    either   Apprendi   or     Blakely   or   arguing   that   the

Guidelines were unconstitutional.                 United States v. McLean, 409



        17
      While conceding that he failed to preserve his Booker claim,
Torres-Santiago urges us to presume prejudice because the plain
error standard is "too restrictive." See, e.g., United States v.
Crosby, 397 F.3d 103 (2d Cir. 2005). A panel of this circuit has
previously rejected this position, see Antonakopoulos, 399 F.3d at
79-80, and we are not free to disregard it. See United States v.
Serrano-Beauvaix, 400 F.3d 50, 56 (1st Cir. 2005) (Lipez, J.,
concurring).

                                          -35-
F.3d 492, 505 (1st Cir. 2005) (quoting Antonakopoulos, 399 F.3d at

76), cert. denied, 126 S. Ct. 466 (2005).   Mattei-Albizu raised no

such argument before the district court.    Therefore he, like his

co-conspirators, must proceed under the plain error standard.

     Under that standard, a defendant must show four things: (1)

that an error occurred, (2) that the error was clear or obvious,

(3) that it affected substantial rights, and (4) that the error

seriously impaired the fairness, integrity, or public reputation of

judicial proceedings.    Antonakopoulos, 399 F.3d at 75 (citing

United States v. Olano, 507 U.S. 725, 732-736 (1993)). Because the

district court treated the guidelines as mandatory at sentencing,

the first two requirements are satisfied. See, e.g., United States

v. Kornegay, 410 F.3d 89, 99 (1st Cir. 2005).18   At issue is whether

appellants satisfy the third and the fourth.

     The operative question with respect to the third requirement

is “whether defendant has shown a reasonable probability the

sentencing judge would, in a non-mandatory Guidelines system, have

imposed a more lenient sentence.”   United States v. Ayala-Pizarro,

407 F.3d 25, 29 (1st Cir.), cert. denied, 126 S. Ct. 247 (2005).



     18
      To the extent Ortiz-Torres, Cosme-Piri and Renovales-Vélez
argue that the Sixth Amendment entitles them to jury findings on
the factual predicates of the sentencing enhancements they
received, by stipulating to the enhancements as part of their
guilty pleas, they waived the right to a jury determination on
these issues. United States v. Sahlin, 399 F.3d 27, 32 (1st Cir.
2005); United States v. González-Mercado, 402 F.3d 294, 299 (1st
Cir. 2005).

                               -36-
We are not overly demanding in our proof; where the record or a

plausible proffer reasonably indicates that an advisory guideline

regime might have led the sentencing judge to a different result,

we will remand for resentencing. United States v. Lewis, 406 F.3d

11, 21 (1st Cir. 2005) (quoting United States v. Heldeman, 402 F.3d

220, 224 (1st Cir. 2005)).       However, the mere assertion that the

district court would have imposed a more favorable sentence is

insufficient.      McLean, 409 F.3d at 505.         Instead, we require the

appellant to present "specific facts" to justify a Booker remand.

Kornegay, 410 F.3d at 100.

     A.    Torres-Santiago

     Pursuant to a plea agreement, Torres-Santiago stipulated to

being responsible for between 50 and 150 kilograms of cocaine for

a base offense level of 36.     See U.S.S.G. § 2D1.1(c)(2) (2002).          He

further stipulated to a two-level enhancement for possession of a

firearm in relation to the charged crime, a four-level enhancement

for his leadership role, and a two-level reduction for acceptance

of responsibility.      U.S.S.G. §§ 2D1.1(b)(1), 3B1.1(a), 3E1.1(a)

(2002).    With a criminal history category of I, the applicable

guidelines range would have been between 292 to 365 months; the

district   court    sentenced   him    to    336   months'   imprisonment   in

accordance with the plea agreement.

     Torres-Santiago argues that consideration of the sentencing

factors of 18 U.S.C. § 3553(a) would have resulted in a more

                                      -37-
lenient sentence under an advisory guideline regime.      However, he

fails to indicate how any of the listed factors would have created

a reasonable probability of a more lenient sentence. See Kornegay,

410 F.3d at 100 (requiring "specific facts" to justify Booker

remand, not merely recitation of sentencing factors).       Moreover,

the district court's comments at sentencing suggest that Torres-

Santiago would be far more likely to receive a harsher sentence,

not a more lenient one, on remand.19    See United States v. Mercado,

412 F.3d 243, 253 (1st Cir. 2005).     Finding no prejudice, we affirm

the sentence imposed by the district court.

     B.   Cosme-Piri

     Pursuant to a plea agreement with the government, Cosme-Piri

stipulated that he was responsible for "not less than one hundred

fifty kilograms of cocaine" and that "such amount should be the


     19
      Before sentencing Torres-Santiago to 336 months' imprisonment
pursuant to the plea agreement, the district court stated:

          Now, I'm going to respect that [plea] agreement, but
     I want you all to know that I barely accept it . . .
     because this gentleman has a few, and I mean a few
     murders pending in the state court.

          You know very well that we're doing him a favor by
     sentencing him today because I would very well, say,
     let's wait until we see what happens with those murders,
     and when he comes back, if he's ever found in one, he's
     serving life. But that was the agreement and I'm going
     to respect it. But I want him to know that I have the
     option today to postpone until all criminal cases are
     finished in the local court. And if he had any murder or
     any manslaughter this is a lifer, you know that.


                               -38-
proper drug quantity to be considered" for sentencing purposes. He

also stipulated to a two-level enhancement for possession of a

firearm and a two-level reduction for acceptance of responsibility.

U.S.S.G. §§ 2D1.1(b)(1), 3E1.1(a) (2002).           The parties agreed that

the applicable sentencing range under the guidelines was from 235

to 293 months' imprisonment; the district court sentenced him to

252 months as provided in the plea agreement.

     Like Torres-Santiago, Cosme-Piri argues that consideration of

the § 3553(a) factors would have led to a more lenient sentence

under an advisory guidelines regime.             However, also like Torres-

Santiago, Cosme-Piri puts forth no facts that he would offer on

remand to justify a more lenient sentence, save for those arguments

already    considered     and   rejected    by    the    district   court    at

sentencing.      Although the district court was aware that it was not

required    to    honor   the   252-month        sentencing    recommendation

stipulated to in the plea agreement, it did so nonetheless, even in

the face of Cosme-Piri's claim that he was less culpable than his

co-defendants due to his shorter participation in the conspiracy.

There is nothing to suggest that the district court would weigh the

duration   of    Cosme-Piri's   participation       in   the   conspiracy   any

differently under an advisory guidelines regime.

     C.    Ortiz-Torres

     Pursuant to a plea agreement, Ortiz-Torres stipulated that he

was responsible for at least 150 kilograms of cocaine.                He also


                                    -39-
stipulated to a two-level enhancement for possession of a firearm

and    a     two-level     reduction    for   acceptance   of    responsibility.

U.S.S.G. §§ 2D1.1(b)(1), 3E1.1(a) (2002).                  The plea agreement

provided that the applicable guidelines range was between 235 and

293 months' imprisonment.               However, Ortiz-Torres's presentence

report recommended a two-level leadership role enhancement that he

had not admitted to in the plea agreement, which would have

resulted in a guidelines sentencing range of 292 to 365 months,

well    above     the    252-month     sentence   stipulated    to   in    the   plea

agreement.

       At sentencing, this discrepancy was brought to the attention

of the district court. In order to accommodate the leadership role

enhancement        while     still     honoring    the   252-month        sentencing

recommendation, the court recommended that the parties amend the

plea agreement by reducing the drug quantity from 150 kilograms to

between 50 and 150 kilograms of cocaine.20 The parties followed the

district court's recommendation and amended the plea agreement

accordingly.         Accepting the amended plea, the district court

sentenced Ortiz-Torres to the 252 months to which the parties had

agreed.


       20
            Specifically, the court stated:

       This is what he agreed to, so why don't we briefly amend
       the plea, decrease the drugs, we remain with the amount
       [of] leadership that was found and it is a just solution
       to all. I am willing to approve it in that fashion.


                                         -40-
      Ortiz-Torres points to nothing in the record suggesting a

reasonable probability that he would fare any better under an

advisory guidelines regime.            Indeed, he would be hard-pressed to

make such a showing in light of the district court's stated desire

to honor the agreed to 252-month sentence, even in the face of a

contrary,    and    significantly        higher,     recommendation         in    the

presentence investigation report.            The district court's statements

that it was "going out of [its] way" to honor the 252-month

recommendation suggests a reasonable probability that Ortiz-Torres

would receive an identical sentence on remand.                    Because Ortiz-

Torres shows nothing to the contrary, he fails to establish that he

was   prejudiced    by   the    sentencing      court's    enforcement      of    his

bargain.

      D.    Renovales-Vélez

      In his plea agreement, Renovales-Vélez admitted responsibility

for at least 150 kilograms of cocaine for a base offense level of

38.   U.S.S.G. § 2D1.1(c)(1).          He further stipulated to a two-level

enhancement for possession of a firearm and a two-level reduction

for   acceptance    of   responsibility.           U.S.S.G.     §§    2D1.1(b)(1),

3E1.1(a) (2002).     Assuming a criminal history category of I, which

the   presentence    report     ultimately      recommended,     the    applicable

guidelines   sentencing        range   was     between    235   and   293   months'

imprisonment.      The government agreed to a sentence of 252 months'

imprisonment.         Recognizing        that     Renovales-Vélez       had      been


                                        -41-
incarcerated during a significant portion of the conspiracy, the

district     court   found   him    to     be    less   culpable    than   his     co-

defendants,     and,    notwithstanding          the    government's    objection,

sentenced him to 238 months' imprisonment—fourteen months less than

the 252-month term the parties had stipulated to in the plea

agreement and three months above the bottom of the applicable

guidelines range.

       To establish a reasonable probability of a more lenient

sentence on remand, Renovales-Vélez relies solely on the fact that

his sentence was fourteen months lower than the sentence the

government agreed to in the plea agreement.                     Although he argues

that this is evidence the district court would go even lower under

an advisory guidelines regime, it could just as easily indicate

that   the   district   court      would    exercise      its    discretion   in    an

identical manner on remand.         See Sahlin, 399 F.3d at 33 (finding no

possible claim of prejudice where defendant receives sentence lower

than that stipulated to in a plea agreement).                      Renovales-Vélez

points to no additional facts he would present to the district

court to convince it that it should go lower than the plea

agreement than it already did.                  See McLean, 409 F.3d at 505.

Moreover, the fact that the sentence he received was near the

bottom of the applicable guidelines range is insufficient, standing

alone, to establish prejudice.                  Kornegay, 410 F.3d at 99-100.

Under these circumstances, Renovales-Vélez fails to show he was


                                         -42-
prejudiced by the court's mandatory application of the sentencing

guidelines.

      E.   Mattei Albizu

      Mattei-Albizu entered a straight plea of guilty to conspiring

to sell five kilograms or more of cocaine, as alleged in the

indictment, which carried a statutory minimum sentence of ten years

and a maximum of life imprisonment.            See 21 U.S.C. § 841(b)(1).     At

the change of plea hearing the government stated that if the case

had gone to trial it would have proven beyond a reasonable doubt

that Mattei-Albizu conspired to distribute in excess of five

kilograms of cocaine and that he possessed a firearm in relation to

the drug trafficking offense charged.

      Following an evidentiary hearing on the drug-quantity and

firearm-possession sentencing factors, the district court imposed

a two-level enhancement for possession of a dangerous weapon during

the   commission   of       a    drug   trafficking     offense.   U.S.S.G.    §

2D1.1(b)(1) (2002).         The court further determined that Mattei-

Albizu was responsible for in excess of 150 kilograms of cocaine

for a base offense level of 38, U.S.S.G. §§ 2D1.1(b)(1) (2002),

and   granted   him     a       two-level   reduction    for   acceptance     of

responsibility,       U.S.S.G. § 3E1.1(a) (2002).           Based on a total

offense level of 38 and a criminal history category of IV, the

applicable guideline imprisonment range was 324 to 405 months. The

district court sentenced Mattei-Albizu to 324 months' imprisonment.


                                        -43-
     Mattei-Albizu contends that the disparity between his 324-

month sentence and the 108-month sentence received by one of his

coconspirators, Jorge Lagase,21 requires a remand so that he may be

resentenced in accordance with his "real conduct." As the district

court recognized, Lagase and Mattei-Albizu were not similarly

situated; thus, there is no reason for their sentences to be

similar.   Lagase entered into a plea agreement much earlier in the

prosecution of the present conspiracy and, unlike Mattei-Albizu,

did not request an evidentiary hearing to contest all the facts

underlying the applicable sentencing factors.        Stripped of its

sentencing   disparity   patina,   Mattei-Albizu's   Booker   claim   is

nothing more than a challenge to the district court's drug-quantity

determination, a challenge which we have already rejected. Because

he fails to show prejudice as a result of the district court's

mandatory application of the sentencing guidelines, we reject his

Booker claim as well.




     21
      Despite admitting to a supervisory role in the La Plena drug
trafficking organization, Lagase was held accountable for a lesser
quantity of cocaine:    between 3.5 and 5 kilograms compared to
Mattei-Albizu's in excess of 150 kilograms. In addition, unlike
Mattei-Albizu, Lagase did not receive a two-level enhancement for
possession of a dangerous weapon. Accordingly, Lagase received a
significantly lower sentence than did Mattei-Albizu: 108 months'
imprisonment as compared to 324 months.

                                   -44-
IV.   Conclusion

      The convictions and sentences imposed by the district court

are affirmed.




                               -45-